Citation Nr: 1517241	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fungal infections of the feet, to include onychomycosis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

5.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He also subsequently served in the Army Reserves with various periods of active duty for training and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for a fungal infection, sinusitis, and hypertension, and an August 2011 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for hearing loss and PTSD assigning the initial ratings. 

The August 2011 rating decision assigned an initial rating of 30 percent for PTSD.  Thereafter, in a June 2013 Statement of the Case (SOC), the RO granted an increased rating to 50 percent.  The Veteran continued his disagreement/appeal with the rating, indicating a 70 percent rating was warranted.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and has been appropriately rephrased above.

Aside from the bilateral foot fungal infection claim addressed below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The evidence is in equipoise regarding the relationship between the Veteran's tinea pedis and chronic onychomycosis and his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral tinea pedis and bilateral chronic onychomycosis have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  In light of the grant herein, any deficiencies with regard to notice or assistance are considered moot.  

Service Connection

The Veteran contends that the environmental factors of his service while stationed in Vietnam caused his chronic bilateral foot fungus.  Specifically, he details marching through wet terrain, prolonged wearing of soaked boots and socks, and overall laborious duties in Vietnam during Monsoon season. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran's service treatment records do not confirm in-service complaints of the feet.  Indeed, the Veteran denied any foot trouble at the time of his June 1965 entrance examination, September 1967 annual examination, April 1968 separation examination, and 1976, 1980 and 1982 Reservist examinations. 

The Board notes, however, that the Veteran's DD-214 confirms the Veteran's receipt of, among other things, a Vietnam Service Medal. NPRC confirmed the Veteran's presence in Vietnam during his active duty. 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In light of the circumstances of the Veteran's service in Vietnam, however, the Board accepts the Veteran's description of wet terrain in Vietnam as well as his description of improper care of his feet. 

After service, the Veteran indicates he initially treated his foot fungus with over-the-counter medicine.  His private family physician, Dr. Fleming, indicates seeing the Veteran since the 1990s for, among other things, chronic onychomycosis.  Private treatment records from Dr. Fleming confirm ongoing treatment for bilateral foot fungal issues.  

In an October 2010 statement, Dr. Fleming opined that the Veteran's onychomycosis "certainly may have formed as a direct relationship to his service in Vietnam... I believe that his...onychomycosis [is] as likely to have been a consequence of his duty in Vietnam."  In January 2012, Dr. Fleming indicated a reported history from the Veteran of thickened and flaky nails since the 1970s and "much exposure to swampy conditions during his military service."  Based on this reported history, and the lengthy treatment of the Veteran since the 1990s, Dr. Fleming opined that the Veteran's "fungal condition could have easily been brought [about] by these conditions."

VA outpatient treatment records through August 2014 indicate periodic treatment for tinea pedis, but with no specific medical opinion with regard to etiology.

The Veteran has never been afforded a VA examination in connection with this claim.

In short, the Veteran provided competent and credible statements describing wet and swampy conditions during his military service soaking his boots and socks.  He described chronic fungal infections since his military service.  The medical evidence indicates the Veteran currently has chronic onychomycosis and chronic tinea pedis of the bilateral feet.  The Veteran's private physician indicates the fungal infections are likely a consequence of his Vietnam service.  There is no medical opinion to the contrary.

Again, the Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  For example, the Court has held that where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board finds no reason to doubt the Veteran's credibility or description of in-service conditions overseas, trauma to his feet, or symptoms since service.  Indeed, his description is consistent with the circumstances of his service.   

While the medical evidence does not show a diagnosed foot condition until decades after service, the Board finds the Veteran is competent to diagnose "fungal infections" as a unique and readily identifiable condition.  Medical treatment records confirm the diagnosis of chronic onychomycosis and fungal infections since the early 1990s.  While the private medical opinion is not particularly strong or based on actual review of military records, the Board finds the evidence, at the very least, in relative equipoise.  

While Dr. Fleming did not review the military records in rendering the nexus opinions and the records do not confirm any in-service foot trouble, the Veteran is competent to describe in-service environmental conditions and symptoms related to his feet. The Board notes the lack of medical corroboration of continuous symptoms since service, but as indicated above, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence). 

Here the Veteran has competently and credibly described the environmental conditions of Vietnam during his service there, which caused him to march in wet terrain with soaked boots and socks for prolonged periods.  He competently and credibly described subsequent problems with his feet, to include chronic fungal infections.  His statements are generally consistent with the circumstances of his service and the Board has no reason to doubt the Veteran's credibility. As such, the Board finds any reasonable doubt must be resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for chronic fungal infections of the feet, to include chronic tinea pedis and onychomycosis, is granted.


REMAND

The claims were last adjudicated in a June 2013 Statement of the Case (SOC). Thereafter, additional, non-duplicative relevant documents were associated with the claims folder, to include VA outpatient treatment records through August 2014.  These records are relevant to the remaining issues on appeal as they include more recent treatment for all the issues on appeal.  The records were added to the file before the appeal was certified and transferred to the Board.  Therefore a Supplemental Statement of the Case is required.  38 C.F.R. §§ 19.31, 19.37 (2104).

The RO/AMC must also obtain recent VA and private treatment records since August 2014. 

Chronic Sinusitis and Hypertension (Service Connection)

The Veteran contends he first incurred chronic sinusitis and hypertension during his service in Vietnam.  He believes the environmental factors of Vietnam, such as being stationed there during Monsoon season, is responsible for his chronic sinusitis.  He further notes dizziness and borderline-high blood pressure during service although he was not placed on medication for hypertension specifically until after service.  

His service treatment records do not confirm diagnoses of sinusitis or hypertension during his active duty.  A history of sinus congestion during spring time is noted on a February 1976 Reserves enlistment examination.  The records are silent, however, as to any complaints related to dizziness, sinus congestion, or allergies.

Even so, the Veteran is competent to describe the environmental factors during his military service, which are consistent with the circumstances of his service.  He is competent to describe in-service symptoms of sinus congestion and dizziness.  The Veteran's current medical treatment records reflect diagnoses of allergic rhinitis, sinusitis, and hypertension.

The Veteran's primary physician, Dr. Fleming indicated in a December 2011 statement that the Veteran reported dizziness in the 1960s with prescribed blood pressure medication by a VA hospital as early as the 1970s.  Dr. Fleming further indicates the Veteran was followed by the VA until the 1980s.

The claims folder does not contain any VA outpatient treatment records from the 1970s or the 1980s.  The RO/AMC must make efforts to obtain these records, to the extent they exist.

In light of the Veteran's described in-service symptoms and subsequent diagnoses, VA examinations are necessary to determine whether the Veteran's conditions could be etiologically related to his military service.

PTSD and Hearing Loss (Increased Rating)

The Veteran contends his hearing loss and PTSD are worse than currently rated.  The Veteran was last afforded VA examinations for these conditions in December 2010 (PTSD) and March 2011 (hearing loss), several years ago.  

Since that time, VA outpatient treatment records and private treatment records indicate ongoing treatment.  With respect to hearing loss, VA outpatient treatment records reflect the Veteran sought repairs and adjustments to his hearing aids several times in 2012 and 2013.

With respect to PTSD, the 2010 VA examiner found the Veteran's PTSD to be managed well, assigning a GAF score of 70 for mild symptoms.  Recent VA outpatient treatment records through 2014 indicate GAF scores of 60 with participation in a 10 week PTSD recovery group in 2012.  In contrast, the Veteran submitted private treatment records from 2012 to 2013 reflecting more serious symptoms with an assigned GAF score of 40.

In light of the evidence indicating a worsening of the service-connected disabilities, and the varying GAF scores associated with the Veteran's PTSD, new VA examinations are required.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and specifically request that he identify all VA- and non-VA medical treatment for his PTSD, sinusitis, hypertension, and hearing loss prior to 1990 and since August 2014, to include any treatment records from his family physician, Dr. Fleming.  Inform the Veteran that the record does not contain any post-military medical treatment records, private or VA, prior to 1990 or since August 2014. If such records exist, inform the Veteran he may provide the records himself, or sign a medical release authorizing VA to obtain the records on his behalf.  If a signed medical release is obtained, the RO/AMC must make efforts to obtain these records.  Regardless of his response, the RO/AMC should obtain the Veteran's VA medical treatment from the VAMC from June 1968 to 2010 and from August 2014 to the present.  All efforts to obtain VA records should be fully documented.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them, that the claims will be rated based on the evidence available, and that if the records are later submitted or obtained the claims may be readjudicated.

2.  Then, afford the Veteran appropriate new VA audiological and psychiatric examinations to determine the current severity of his service-connected bilateral sensorineural hearing loss and service-connected posttraumatic stress disorder (PTSD).  The claims file and all electronic records must be made available to the examiners and reviewed by the examiners.  All necessary and appropriate tests necessary to apply the diagnostic criteria of bilateral sensorineural hearing loss and PTSD must be performed and their results documented.  The examiners must fully describe all manifestations of the Veteran's service-connected disabilities (to include occupational impairment).  

The PTSD examiner is also asked to reconcile, to the extent possible, the varying GAF scores from 40 to 70 found amongst the VA treatment records versus private psychiatric treatment records.  

All opinions must be supported by detailed rationale.

3. After the above is completed and records are obtained to the extent available, the Veteran should be scheduled for appropriate VA examinations to determine the approximate onset and likely etiology of the Veteran's hypertension and chronic sinusitis.

Specifically, the examiner is asked to determine the likely date of onset for the Veteran's hypertension and sinusitis.  The examiner is also asked to determine  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension and/or sinusitis began in service, began within one year of service, was caused by service, or is otherwise related to service.  

The claims folder must be made available to the examiner. The examiner is directed to consider the Veteran's lay statements describing environmental conditions while stationed in Vietnam, his statements describing in-service symptoms of sinus congestion and dizziness, and post-service symptoms and treatment.  

The examiner should provide a complete rationale for any opinion given.

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal considering all evidence since the June 2013 SOC.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


